Title: From Henry Laurens, with Appended Note of John Adams to Richard Cranch, 5 January 1778
From: Laurens, Henry,Adams, John
To: Adams, John,Cranch, Richard


     
      Dear sir
      York Town 5th. January 1778
     
     I had the honour of Addressing you on the 28th. November and 3d. Ultimo in Official Letters from Congress. My present business is to intreat your protection to the inclosed Packet from Baron Kalb which he intimates to me is intended to be of particular service to these States. You will be pleased either to take it under your immediate care if you intend within a few Weeks to embark for France or, if you do not, to commit it to the charge of some person in whom you can confide, with direction in case of Capture to use his utmost endeavour to conceal and save it and attempt a conveyance from England if he should be carried into that Kingdom. The Baron will be much obliged to you for information how you intend to dispose of this Letter.
     We have advice from Gen. Smallwood stationed at Wilmington, of a Capture made by him of Brigantine which had got aground about 5 Miles above that place—a British Captain and 67. Soldiers—the Master and Mate and 12 or 15 Seamen and 40 Women some of them Officers Wives made Prisoners. The Brigantine was armed 6. 4 Pounders and some Swivels. The British Captain was sulky and refused to disclose the particular Contents of the Cargo. The Master of the Vessel said she was laden with Bales and Boxes the Contents not known to him but he understood there were Clothing for four Regiments with Camp Equipage 1000 or 1500 stand of Arms some ammunition—5 Hogsds. Rum, Butter and other Provision some Sugar Tea &c proper. The Clothing and Arms were intended for new Levies expected to be raised, Gen. Smallwood intimates that he had 300 Men at work unloading the Vessel and hoped soon to give a more special Account. A Sloop laden with flour and Pork is also taken the Cargo would be secured and the Vessel burned.
     ’Tis reported also that the Jersey Militia had taken a Scots Vessel aground supposed to be fully Loaden with Merchandize and the Masters name Speers, is mentioned—but this wants confirmation.
     I beg you will do me the favor to present my Compliments to Mr. S. Adams and believe me to be with great Respect and Esteem Sir Your Obedient & most humble servant
     
      Henry Laurens
     
     
     
      Dr Br Cranch
      Wednesday Ev. 21. Jany.
     
     On my Arrival at my beloved Fire side, I was regailed with this Letter, which I send for your Comfort—return it by Bearer—at same Time I received a Letter from Mr. Jefferson of Virginia acquainting me that the Assembly and Senate of that State have ratified the Confederation.
     
      J. A
     
    